9:19-cv-02086-HMH-MHC          Date Filed 09/15/20         Entry Number 64     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

  Charles Anderson, #99303,                            )
                                                       )       C.A. No. 9:19-2086-HMH-MHC
                        Plaintiff,                     )
                                                       )
         vs.                                           )       OPINION & ORDER
                                                       )
  Quality Correctional Health Care, Lt. Sweat,         )
  Lt. Neal, Sgt. Riddick and Ofc. Miller,              )
                         Defendants.                   )


         This matter is before the court for review of the Report and Recommendation of United

  States Magistrate Judge Molly H. Cherry, made in accordance with 28 U.S.C. § 636(b)(1) and

  Local Civil Rule 73.02 for the District of South Carolina.

         The magistrate judge makes only a recommendation to this court. The recommenda-

  tion has no presumptive weight. The responsibility to make a final determination remains with

  this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

  making a de novo determination of those portions of the Report and Recommendation to

  which specific objection is made, and the court may accept, reject, or modify, in whole or in

  part, the recommendation of the magistrate judge or recommit the matter with instructions.

  See 28 U.S.C. § 636(b)(1) (2006).

         Initially, the Plaintiff requested that two defendants be dismissed from the case;

  however, the Plaintiff filed an objection to the Report and Recommendation requesting that

  only one defendant be dismissed. In the absence of objections to the remainder of the

  magistrate judge’s Report and Recommendation, this court is not required to give any explana-

  tion for adopting the portions of the recommendation to which there is no objection. See

                                                 1
9:19-cv-02086-HMH-MHC           Date Filed 09/15/20       Entry Number 64        Page 2 of 2




  Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The court must “only satisfy itself that

  there is no clear error on the face of the record in order to accept the recommendation.”

  Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

         After a thorough review of the Report and Recommendation and the record in this case,

  the court adopts Magistrate Judge Cherry’s Report and Recommendation to the extent that it is

  consistent with this order and incorporates it herein. It is therefore

         ORDERED that this action is dismissed without prejudice against Lt. Neal only. The

  case shall proceed against the remaining defendants.

         IT IS SO ORDERED.


                                                 s/Henry M. Herlong, Jr.
                                                 Senior United States District Judge

  Greenville, South Carolina
  September 15, 2020




                                NOTICE OF RIGHT TO APPEAL

         The Plaintiff is hereby notified that he has the right to appeal this order within thirty

  (30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

  Procedure.




                                                   2
